Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments/Amendments
The claims 1 and 19 have been amended to include the language, “an exogenous phosphate-free energy source consisting of glucose or a polymer comprising a glucose subunit, or a combination thereof.”  Applicants already elected a type of exogenous phosphate-free energy source (glucose) back in February 19, 2019.  Therefore, “a polymer comprising a glucose subunit and a combination of such a polymer with glucose” is withdrawn.  Please take note that claim 3 has been withdrawn already which includes a polymer comprising a glucose subunit which is starch or dextran.
Applicants argue, “The inventors showed for the first time that the optimal concentration of exogenous phosphate is at or above 25mM.  For example, Figure 4A shows luciferase production plateau or peak around 25mM.”  

The Katzen reference specifically states that the phosphate energy sources can be in individual concentrations of 1mM to 200 mM (Paragraph 72).  The range provided by the Katzen reference encompasses the claimed amount of at least 25mM.  
Applicants argue that the combination of Katzen and Calhoun is flawed.  Applicants argue, “First, Katzen's teachings are related to cell-free extracts prepared from mammalian cells or insect cells, whereas Calhoun's teachings relate to cell-free extracts prepared from bacterial cells, such as Escherichia coli. The skilled person would recognize that cell-free extracts prepared from mammalian cells or insect cells are distinct from cell-free extracts prepared from bacterial cells in regard to metabolic activity and requirements, and the skilled person would not consider it "obvious" that teachings related to cell-free extracts prepared from bacterial cells would be applicable to cell-free extracts prepared from mammalian cells or insect cells (and vice versa).

An artisan would still have been motivated to have combined the teachings of Katzen with that of Calhoun because both cell-free extracts taught by these references are capable of producing macromolecules in vivo.  There is no indication that the extracts and/or their components differ structurally and/or functionally based on the sources they were derived from.    

	Furthermore, the Katzen reference does teach in paragraph 62 that its cell free extract can be derived from Saccharomyces cerevisiae.  Katzen teaches that the cell free extract can be derived from “any appropriate cell selected by the artisan….(Paragraph 62).”  In paragraph 62, Katzen states that yeast cells, insect cells, nematode cells, amphibian cells, reptilian cells, mammalian cells, cancer cells, etc can be used to create a cell free extract.  This suggests that operable cell extracts can be derived from many different cell types derived from numerous species which would support examiner’s argument that cell extracts from different species can be combined.  Applicants argue that the Katzen reference is about mammalian and insect cells and not yeast cells.  Paragraph 62 of the Katzen reference still teaches that yeast cells such as Saccharomyces cerevisiae can still be used.  Therefore, this is still a valid teaching of a cell free extract derived from Saccharomyces cerevisiae (a yeast).  

Applicants further argue, “The skilled person also would recognize that cell-free extracts prepared from mammalian cells and insect cells are distinct from cell-free extracts prepared from yeast cells in regard to metabolic activity, and the cell-free extract activity is not necessarily obvious in light of another.”  

There is no teaching that one source of cell free extract is more preferable or works better than another source of cell free extract in the Katzen reference.  Katzen focuses a lot on insect and mammalian cell free extract, yet insect and mammalian cells are themselves significantly distinct from one another.  As argued above, paragraph 62 of the Katzen reference states “Any type of appropriate cell selected by the artisan may be utilized to prepare a cell-free extract for in-vitro translation.”  In paragraph 62, Katzen states that yeast cells, insect cells, nematode cells, amphibian cells, reptilian cells, mammalian cells, cancer cells, etc can be used to create a cell free extract.  The Katzen reference supports using many different cell types.  There is nothing in the Katzen reference that states once cell free extract is better than another one.  

Applicants argue that the combination of the references do not teach “an exogenous phosphate source present at a concentration of at least 25mM.”  

The Katzen reference teaches, “an energy source sometimes comprises one or more phosphate containing agents (phosphate sources), such as (listing multiple phosphate sources)..which sometimes are utilized at a concentration of 1mM to 200Mm (Paragraph 72).”  This particular section of the Katzen reference refers to phosphate sources specifically so it is applicable.  Calhoun mentions other phosphate sources that can also be used in cell free systems.  An artisan would have been motivated to have used the phosphate sources of Calhoun with the cell-free extract of Katzen because the sources of Calhoun are also valid phosphate sources.  

Applicants argue the following, “The Office Action also conflates the concentration of the component to be added and diluted into the system with the final concentration in the system.  Further, the Office Action neglects teachings that high phosphate concentrations can inhibit cell-free protein synthesis.”  

The argument above is not commensurate in scope with the instant set of claims.  Only a concentration of the phosphate source is provided; the claims do not further limit the concentration to an initial or a final concentration.  The claims require that the phosphate must be at least 25mM which can also encompass large amounts of phosphate as well.  Applicants have not expressed in the claims that the phosphate level must be below a dangerous level of phosphate/below a specific phosphate concentration.  The claims do not require that the phosphate not exceed a specific amount.  Therefore, the references cited in the rejections do not need to state that high phosphate levels are dangerous and the phosphate levels must be limited to a specific amount.

Applicants argue, “Calhoun states that exogenous phosphate should not be provided at a concentration more than about 20 mM.  This is because cell-free protein synthesis in E. coli—based systems is limited at concentrations of organic phosphate greater than about 20mM…..therefore, Calhoun teaches away from a cell-free extract comprising more than about 20mM exogenous phosphate.”  

Examiner does not agree with this statement because paragraph 24 of Calhoun actually states the following, “Usually phosphate is provided at a concentration of at least about 1mM, preferably at least about 5mM, and not more than about 20mM, usually not more than about 15mM, and preferably at about 10mM.”  This is a teaching concerning what level phosphate is present in the Calhoun reference.  Calhoun does not state that levels of 25mM or above will not work/be inoperable, especially in the systems of other cells such as Saccharomyces cerevisiae.   The limited amount of phosphate concentration is only applicable with cell extract from E. coli.   Therefore, Calhoun is not a true teaching away.  The phosphate range taught in the Katzen reference encompasses at least 25mM.  

Applicants argue unexpected results by stating that the “addition of phosphate at a concentration of 25mM increased protein synthesis 3.5 fold.”    Katzen teaches a range of phosphate that encompasses at least 25mM as argued above; therefore, the combination of Katzen and Calhoun would support increased protein synthesis as well.

Applicants content that references had taught that high levels of phosphate were undesirable.  Examiner does not find this persuasive because Katzen teaches the use of a phosphate level of up to 200mM.  Applicants argue that prior art references have stated that extracts with glucose only are unsuitable to produce macromolecules; however, applicants have not provided evidence that extracts with both phosphate and glucose were unable to produce macromolecules.  Therefore, the combination of Katzen and Calhoun is still a valid teaching.

Applicants further argue, “the presently claimed yeast cell-free extract system improved in a glucose exogenous phosphate system as compared to a glucose-only system by providing longer durations of sustained protein synthesis and greater product yield.  The inventors showed for the first time that the optimal concentration of exogenous phosphate is at or above 25mM.  Surprisingly, yields increased almost 3.5-fold at 25mM exogenous phosphate as compared to glucose only system.”  

The combination of the Katzen and Calhoun references teach that phosphate and glucose sources could be used in cell-free extracts so it would have been obvious to have combined them which is why the combination of Katzen and Calhoun is appropriate.  As argued above, Katzen had taught that the use of phosphate at the claimed range was already known in the art.  Since Katzen teaches the claimed amount of phosphate, it would have been expected that the Katzen extract would be capable of producing higher yields as well when combined with components taught in Calhoun.  

The main argument against Hodgman is that it does not cure the deficiencies of Katzen and Calhoun.  Hodgman is still a valid teaching because the other references are indeed valid teachings.

Election by Original Presentation
Newly submitted exogenous phosphate free energy sources directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant is now claiming multiple species of exogenous phosphate-free energy sources “consisting of glucose or a polymer comprising a glucose subunit, or a combination thereof.”  Only glucose is allowed because glucose was elected by applicant on February 14, 2019 in response to a restriction.  Furthermore, had the species polymer comprising a glucose subunit and a polymer/glucose combination been presented earlier, they would have been restricted from other species such as glucose because they differ structurally and functionally from glucose and have a distinct classification in the CPC scheme.   No other species will be examined at this time except glucose.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, a “polymer comprising glucose subunit and combination of a polymer comprising a glucose subunit and glucose” is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,7-10,12-19,21 are rejected under 35 U.S.C. 103 as being unpatentable over Katzen (US 20060211083) in view of Calhoun (US 20070154983)

Katzen teaches a reaction mixture for preparing a biological macromolecule in vitro, the reaction mixture comprising:  
(a) a cell-free extract prepared from yeast cells (Abstract; Paragraph 62); 
(c )Katzen’s system further teaches the use of energy sources that contain phosphate which include sources like carbamoyl phosphate and/or creatine phosphate (Paragraph 72); the energy sources can be in individual concentrations of 1mM to 200 mM (Paragraph 72) as in instant Claim 1, 21
Katzen does not mention using the phosphate-free energy source glucose.  However, Calhoun which like Katzen is a cell-free protein synthesis system uses a phosphate-free energy source such as glucose in order to produce ATP molecules (Paragraph 11).  An artisan would have been motivated to have used the glucose from the Calhoun reference to produce ATP in the Katzen cell free protein synthesis system.  Because Calhoun teaches that glucose can help with ATP production (Paragraph 11 of Calhoun), there would be a high expectation for success as in instant Claims 1-2,19, 21
Although Katzen lists several phosphate energy sources that can be used, Katzen does not specifically discuss the use of a phosphate source that is commonly known as a exogenous phosphate source.  However, at the time of applicants’ filing, Calhoun had recognized that endogenous phosphate sources that could be used to produce proteins/macromolecules in cell free systems included the following:  potassium phosphate, magnesium phosphate, and/or ammonium phosphate (Paragraph 24).  An artisan would have been motivated to have used these particular sources because they provide improved yields for biological macromolecule production (Paragraph 24) as in instant Claims 1,7, 19,21
Katzen teaches cAmp can be used as an energy source (Paragraph 72) as in instant Claim 8
In one embodiment in paragraph 72, the amount of cAmp is given to be .35 mM (Paragraph 71) as in instant Claim 9.
The yeast cell free extract is prepared from Saccharomyces cerevisiae (Paragraph 62) as in instant Claim 10.
The mixture further comprising a reaction buffer (Paragraph 72) as in instant Claim 13. The reaction mixture further comprising a translation template, transcription template, or both a translation template and a transcription template (Paragraph 51) as in instant Claim 14.
The reaction mixture further comprises a polymerase capable of transcribing a transcription template to form a translation template is taught in paragraph 11 where the RNA polymerase is mentioned (Paragraph 11) as in instant Claim 15.
The biological macromolecule is an oligopeptide or a protein (Paragraph 33) as in instant Claim 17.
The reference states that the reaction mixture can be used to create “modified target proteins (Abstract).” A modified target protein would be considered a protein with a nonstandard amino acid subunit as in instant Claims 17 and 18.
Paragraph 68 of Calhoun mentions that S30 extracts are acceptable to use in cell free reaction mixtures which are capable of producing macromolecules such as proteins as in instant Claim 12.
Katzen does not specifically state that such a reaction mixture can be in absence of exogenous triphosphate; however, at the time of applicant’s filing, Calhoun had taught that when making such a reaction mixture, exogenous nucleoside triphosphates could be successfully replaced with nucleoside monophosphates as discussed in paragraph 11 of Calhoun because such improvements drastically decrease costs and increase the robustness of cell-free protein synthesis reactions as in instant Claim 16.
The combination of the reaction mixtures taught by both Katzen and Calhoun also teach the elements necessary to make cell free extract prepared by yeast cells, a phosphate free energy source, and an exogenous phosphate source present in the amount of at least 25 mM mixture which can be used to produce biological macromolecules as taught by Katzen (Abstract) and Calhoun  (Abstract/Summary/Paragraph 11 ) as in instant Claim 19.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1,11 are rejected under 35 U.S.C. 103 as being unpatentable over Katzen (US 20060211083) in view of Calhoun (US 20070154983) and Hodgman “Optimized Extract Preparation Methods and Reaction Conditions for Improved Yeast Cell-Free Protein Synthesis”
Katzen and Calhoun apply as above. Katzen teaches the use of a cell free extract derived from Saccharomyces cerevisiae. However, Katzen does not disclose the appropriate OD600 value to use when preparing such a cell free extract. However, at the time of applicants’ filing, Hodgman had taught that yeast cell culture growth continued until the OD600 value was around 12 which would be between a midexponential to a late exponential yeast cell growth as taught on Page 2645, Crude Extract Preparation Section as taught by Hodgman. After reaching this level, the cell free extract is prepared from the yeast. An artisan would have been motivated to have harvested the yeast and prepared the cell free extract at this point because the first two paragraphs of Page 2645 of the Hodgman reference clearly establish that such cell free extract is able to successfully produce proteins at a high yield as in instant Claim 11.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.
Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657